Citation Nr: 1641573	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a head injury, including whether an injury incurred during service was in the line of duty.

2.  Entitlement to service connection for scars of the head, face or neck, including whether an injury during service was in the line of duty.

3.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 2003 to December 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2012, September 2012, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In June 2015, the Board in part denied service connection for a head injury and for scars of the head, face, or neck.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2016, the Court vacated that portion of the decision and remanded the claims for compliance with the instructions in a Joint Motion for Partial Remand. 

In June 2015 and February 2016, the Board remanded the claim for service connection for a left hand disorder for procedural compliance.  

In May 2016, the RO granted service connection for right and left knee disorders and for an abdominal hernia.  Therefore, these issues are no longer on appeal.  

In October 2016, after certification of the appeal to the Board, the RO performed additional development for the claims for service connection for head injury and for scars of the face, head, and neck.  Specifically, the RO obtained additional examinations by traumatic brain injury specialists.  The Board may consider this evidence because the relevant claims are being granted in full.  38 C.F.R. § 20.1304 (c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  





FINDINGS OF FACT

1.  The Veteran sustained a traumatic brain injury and three lacerations of the head and face in service in the line of duty. 

2.  The weight of competent, credible, and probative evidence is that the Veteran does not have a diagnosed left hand or wrist disorder other than residuals of the removal of a cyst related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for traumatic brain injury are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.302, 3.303 (2015).  

2.  The criteria for service connection for three linear scars of the face and head are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.302, 3.303 (2015).  

3.  The criteria for service connection for a residual scar from removal of a cyst of the left wrist are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for service connection for a left hand disorder other than residual scar from removal of a cyst of the left wrist are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this case, the Board is granting service connection for residuals of head injury and for scars of the face and head.   As the Board is granting these claims for service connection, the claims are substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

With respect to the claim for service connection for a left hand disorder, the RO provided timely notice that met the requirements in December 2010. 

VA also has a duty to assist a claimant in the development of a claim.  The RO obtained or received the Veteran's service personnel records, service treatment records from August 2005 to December 2008, records of private emergency room care in October 2005, and the results of VA examinations in May 2011, May 2012, and October 2016.   The Veteran has not reported receiving VA outpatient medical care. 

Service treatment records prior to August 2005 were not recovered after several searches of the archive center.  A military clinician noted during an April 2007 health assessment that the earlier service treatment records were lost during Hurricane Katrina (landfall in Louisiana on August 29, 2005), although there are records of outpatient care in August 2005 that preceded the landfall of the hurricane.  In any case, when a veteran's service treatment records are unavailable, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   

The VA examinations are adequate because they were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and included thorough clinical examinations and diagnoses.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a notice of disagreement filed in October 2012, the Veteran's representative generally objected to the adequacy of the examinations, citing relevant statutes, regulations, and case law, but failed to articulate any specific shortcomings or substantive reasons for the objection.  

As the RO provided a statement of the case in March 2016 as directed, the Board finds that there has been substantial compliance with its remand instructions.   See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Service Connection

The Veteran served as a U.S. Marine Corps information systems specialist with no overseas or sea service.  Service personnel records show that he was assigned to a Marine Corps headquarters in New Orleans in August 2005 and participated in a relocation of operations to Kansas City for a period of time after Hurricane Katrina.  He contended during VA examinations and in notices of disagreement that he sustained injuries to his head, face, and neck and to his left hand on two separate occasions during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310, 331; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and laws administered by VA.  38 C.F.R. § 3.1(n).

In the line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  An injury or disease incurred in active military, naval, or air service shall not be deemed to have been incurred in the line of duty if it was a result of the abuse of alcohol.  Abuse of alcohol includes excessive use at any one time sufficient to cause disability or death of the user.  38 C.F.R. § 3.301 (d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Head Injury and Scars of the Head, Face, and Neck

The Veteran contended through his representative in an October 2012 notice of disagreement and in reports to VA examiners in May 2011 and October 2016 that he was on authorized liberty in a bar in Kansas in October 2005 when he attempted to assist another Marine who was being attacked.  He reported that he was struck on the head with a broken beer bottle and sustained lacerations of his face and head.  

An October 2005 emergency room record shows that the Veteran admitted to a private hospital at about 1:40 am with three large facial lacerations and heavy blood loss.  He reported that he had been assaulted and cut with a broken beer bottle.  There is no mention of a blow to the head.  The attending physician noted that the Veteran was found by police and transported by ambulance; however, there is no mention of police custody or arrest.  The Veteran reported that he had a headache but did not lose consciousness or have vision disturbances.   He denied any chest, abdominal, neck, or back pain.  The injuries were a 2.5 centimeter (cm) laceration of the right forehead, a 4 cm laceration on the right cheek, and a 2.5 cm laceration along the right maxilla.  The wounds were closed with 10, 18, and 10 sutures respectively.  The attending physician noted no neurological deficits or cognitive impairment.  A computed tomography scan of the head was normal. The Veteran's blood alcohol level was 168 which equates to a blood alcohol level of approximately 0.168 percent.  The physician diagnosed alcohol ingestion in addition to the three lacerations.  The Veteran was discharged from the hospital in the morning and returned six days later for a wound check and two additional days later for suture removal.  Hospital records for all three encounters refer to the military insurance program as payor for the services.   

The Veteran continued active service as a Marine information systems technician for more than two years.  He received a Navy Achievement Medal for his work during and after Hurricane Katrina and a Good Conduct Medal for the period of service from 2004 to 2007 which represents a negative record for any disciplinary actions.  Service personnel records are silent for any administrative remarks or findings of misconduct relevant to the off-duty incident. 

Subsequent outpatient treatment records are silent for any cognitive, behavioral, or vision abnormalities, or chronic headaches.  On various occasions, outpatient clinicians noted that the Veteran was able to play rugby, go snowboarding, and participate in martial arts training five days per week.  In an April 2007 health assessment, the Veteran denied any vison or hearing problems.  In a September 2008 discharge medical history questionnaire, the Veteran denied any frequent or severe headaches, head injury, memory loss, or period of unconsciousness.  He did note the emergency room treatment for a head injury; however, the military examiner noted no head, face, neck, neurological, or psychiatric abnormalities.   Shortly after discharge from the Marine Corps, the Veteran underwent a physical examination for enlistment in the Army National Guard in January 2009.  The Veteran again denied any frequent or severe headaches, head injury, memory loss, or period of unconsciousness.  He did report that he was cut on the side of the head with a bottle but that it was not a serious injury.  The examiner noted only a residual scar on the right side of the face and forehead. 

The RO received the Veteran's claim for service connection for a head injury with residual scars in November 2010.  The Veteran noted that his symptoms began in September 2009.  He also noted that he was serving in the Reserves or National Guard.   

In May 2011, the Veteran was examined by a VA contract physician and contract psychologist.  The physician noted the Veteran's report of having served in the National Guard from January 2009 to May 2011, but it was not clear whether he was continuing to perform National Guard service.  The physician did not note a review of the claims file or the private emergency room records but noted the Veteran's report of the circumstances of the October 2005 bar incident in which he attempted to extract another Marine from a fight, was struck in the head with a bottle, and received 56 stiches and 7 staples to close the lacerations of the head and face.  The Veteran reported that he had felt dazed and confused, experienced symptoms of a concussion, and had no memory of the injury.  He reported moderate to severe headaches twice per week lasting 30 minutes and numbness and loss of motion in the affected facial areas.  He also reported mood swings, memory loss, irritability, and sleep difficulty but denied confusion, loss of concentration, understanding directions, vision or hearing problems, taste or smell problems, or sensitivity to light or sound.  He continued to work in the information technology field and experienced no overall functional impairment.  He was able to drive an automobile and perform daily chores and hygiene functions.   

On examination, the physician noted neuritis and decreased sensation of cranial nerve group VII on the right side of the face.  All other clinical neurological findings were normal.  The physician also observed a 5.0 by 0.5 cm scar on the right temple, another 2.0 by 0.5 cm scar on the right temple, and a 5.0 by 0.1 cm scar of the right jaw.  The physician diagnosed traumatic brain injury with scars of the right face area based on the history of blunt trauma to the head and the visible scars.   

Several days later, a contract psychologist did not note a review of the claims file or emergency room records but noted the same reports by the Veteran of the circumstances of the October 2005 incident and the Veteran's own assessment of the head injury as mild.  The Veteran reported memory, concentration, and executive function deficits that were not objectively confirmed during testing.  The Veteran reported headaches twice per week with occasional nausea and behavioral symptoms of anger, irritability, excessive drinking, and lack of motivation.   However, he also reported that he was taking college classes while continuing to work in the information technology field.  On examination, the psychologist noted no deficits in judgment, social interaction, orientation, motor activity, visual spatial orientation, communication or cognition.  The diagnosis was no cognitive impairment due to traumatic brain injury.  

In May 2012, the physician who performed the May 2011 examination noted a review of the claims file, summarized the history relevant to the October 2005 injuries, and found that it was less likely than not that the migraine headaches and post-concussion syndrome that she noted in May 2011 were associated with the October 2005 facial injuries.  The physician noted that the Veteran had a headache after the assault but no loss of consciousness or blurring of vision and no record of continued symptoms for several years.  Although the physician did not clearly reject her earlier diagnosis of traumatic brain injury, the physician noted, "There are no other medical records to show that the Veteran continued to have any symptoms related to this injury after his admission to the hospital and over the years there is no mention of any chronic headache or post-concussion syndrome.  Therefore, based on the medical records reviewed it is less likely than not that the veteran continues to suffer from symptoms related to his Traumatic Brain Injury for which he sustained scars on the facial area except for numbness on the scar tissue area."

In August 2012, the RO filed an Administrative Decision, finding that the injuries sustained by the Veteran in October 2005 did not occur in the line of duty.  After presenting the facts and applicable regulations, the RO noted, "[the Veteran] became intoxicated and then was involved in an altercation.  That is indicative of willful misconduct, and therefore, the injuries ... cannot be shown to have incurred in the line of duty."

In September 2012, the RO denied service connection for head injury and scars of the face, head, and neck because the injuries incurred in October 2005 were not in the line of duty but were due to misconduct.  

In an October 2012 notice of disagreement, the Veteran's representative noted that the Veteran was never charged by military authorities with misconduct.  

In June 2015, the Board in part denied service connection for head injury and scars of the face, head, and neck.  The Board also found that the Veteran's involvement in the October 2005 fight and resulting injuries were not in the line of duty, because they were the result of his own willingness to drink alcohol to the point of intoxication and participate in a fight.  Despite the Veteran's purportedly good intentions, the Board found that he entered into the fight with deliberate and wanton disregard of its probable consequences and that his willful misconduct directly led him to sustain injuries that resulted in his treatment of a head injury.  38 C.F.R. §§ 3.1(n), 3.301(c)(2).  The Board acknowledged that the Veteran was not disciplined but incorrectly referred to service department findings that the Veteran's involvement in a fight and resulting injuries were not in the line of duty.  The only determination of misconduct in the record was the RO's August 2012 Administrative Decision.   

In February 2016, the Court in part vacated that portion of the Board's June 2015 decision relevant to service connection for head injury and scars of the face, head, and neck and remanded the claim for compliance with a joint motion.  The parties to the joint motion found that the Board had incorrectly cited a service department, vice RO, finding of misconduct and had not adequately explained why the consumption of alcohol was associated with becoming the victim of an assault.  

In September 2016, the RO scheduled another traumatic brain injury examination of the Veteran as part of a national equitable relief review because the earlier examinations were not performed by one of VA's designated specialists.  

In September 2016, a VA psychiatrist performed a diagnostic evaluation for traumatic brain injury.  The psychiatrist noted a review of the claims file and provided an extensive summary of the history, the Veteran's lay statements, and excerpts from the record including from the October 2005 emergency room report.   The Veteran reported that after attending a party at a bar with fellow Marines in October 2005, he was waiting outside for a cab when he observed unknown civilians attacking a military officer.  He recalled going to help but had no further memory until being transported in an ambulance when he felt dizzy and nauseous and had blurry vision.  He did not recall whether he had lost consciousness.  The next day in the hospital a police officer told him that he had been hit on the head with a broken bottle.  He reported that he had sustained nerve and artery damage on the right side of his head and that a nurse had told him that he almost required a transfusion.  After being discharged the next day, the Veteran reported severe headaches and being placed on light military duty for one to two weeks and no physical training for one month.  He reported that he continued to experience changes in mood and behavior and headaches, which he treated with over the counter anti-inflammatory medication.  His current symptoms included headaches, nausea, loss of balance, light and noise sensitivity, tinnitus, numbness on the right side of the head, memory, concentration, and decision making deficits, anxiety, depression, fatigue, and irritability.  

On examination, the psychiatrist noted the three scars.  The psychiatrist found that the history suggested a brief loss of consciousness or post-traumatic amnesia, residual right cranial nerve group V deficits, and residual right cranial nerve group VII impairment that suggested a diagnosis of mild traumatic brain injury, made difficult by the setting of alcohol intoxication, and that the possibility that the brain injury was not recognized in the post-injury hospital observation. 

In October 2016, the Veteran underwent VA neurological and skin examinations.  A VA physician noted a review of the claims file and the diagnosis of a traumatic brain injury by the psychiatrist in September 2016.  The physician noted a detailed assessment of the residuals of the injury that included headaches, cranial nerve group V dysfunction, and scars.  The physician also noted mild deficits in memory, judgment, social interaction, and visual spatial orientation, subjective symptoms of light and sound sensitivity and tinnitus, and behavioral symptom of irritability.  

The Board finds that service connection for residuals of a traumatic brain injury and for three facial scars is warranted. 

The Board finds that the injuries were incurred in the line of duty and not due to willful misconduct.  The Veteran's lay statements of the circumstances of the injury and his subsequent symptoms are somewhat inconsistent, becoming more detailed and severe with each accounting.  October 2005 emergency room records refer only to serious lacerations and not to a blow to the head or any concussive or cognitive symptoms.  Nevertheless, his description of the details of the fight has been consistent.  There is no dispute that the Veteran had a significant level of alcohol intoxication at the time of the injury.  Excessive use of alcohol alone may be very poor judgment but standing alone is not misconduct.  Moreover, there is no evidence that the Veteran initiated or provoked a fight or that any of his actions were proximately caused by his alcohol intoxication.  It is entirely credible that he would have attempted to come to the assistance of another Marine under attack, whether or not he was intoxicated.  At most, the level of intoxication may have made him a more vulnerable victim of an injury but not that alcohol use caused him to intervene.  It is notable that the Veteran was not charged with any misconduct by police, that there is no service record entry regarding the incident, no Marine Corps discipline and no determination of misconduct as would have been appropriate for a Marine placed on limited duty or when costs of private medical care were not assumed by the Department of Defense.   

There is competent and probative evidence that the Veteran sustained the three lacerations of the face in the line of duty.  There is evidence both for and against whether the Veteran additionally sustained a traumatic brain injury.  Private hospital records suggest that there was no loss of consciousness, cognition, or visual disturbances, and the immediate headaches and nausea could well have been associated with excessive alcohol consumption as these symptoms resolved by the time of his return for removal of sutures.  The Board places some probative weight on the opinion of the VA physician in May 2012 who noted that there was no evidence of symptoms of traumatic brain injury for several years.  The Veteran performed two more years of Marine Corps service with awards for performance.  He sought and was accepted for National Guard service with denials of any chronic symptoms on examinations in September 2008 and January 2009.  However, the Board places more probative weight on the September and October 2016 examinations during which the examiners, who specialize in traumatic brain injuries, noted detailed reviews of the record and found that the Veteran likely sustained a mild traumatic brain injury even though it was not recognized for many years. 

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran has been diagnosed with traumatic brain injury with cranial nerve dysfunction and deficits in several sensory, behavioral, cognitive, and subjective areas.  The Veteran also has been diagnosed with three facial scars.  These residuals of injuries were sustained on active duty in October 2005 and were incurred in the line of duty.  
Therefore, the criteria for service connection are met. 

Left Hand Disorder

The Veteran contended in a November 2010 claim that he injured his left hand in July 2008.  In an October 2012 notice of disagreement, the Veteran, through his representative, noted that his left hand pain began during his second year of active service while performing pushups on the sidewalk in New Orleans and that a military physician removed a piece of glass from his hand.  He contended that he experienced nerve damage, pain, numbness, and an inability to grasp, lift moderate weight, or withstand significant pressure on this left hand.  

Service treatment records were obtained for treatment since August 2005.  In November 2006, a clinician noted that the Veteran was able to participate in martial arts training five days per week.  In September 2007, the Veteran sought treatment for a three day old laceration of his right hand and a small mass that had appeared on his left wrist.  On examination, a clinician palpated a small mass in the left wrist but noted no swelling, weakness, muscle spasm, instability, neurological symptoms, loss of range of motion, or pain on motion.  The clinician ordered an X-ray, but the results, if any, were not recorded, nor were any further symptoms noted in outpatient encounters in October and November 2007.  In April 2008, the Veteran sought treatment for right thumb soft issue pain following a snowboarding accident, but there was no mention of symptoms of the left hand.  There were no outpatient encounters in July 2008 and records of care in September and October 2008 were silent for any left wrist or hand symptoms.  In September 2008 and January 2009 medical history questionnaires, the Veteran denied wrist or finger pain or numbness, and no wrist scars or abnormalities of the upper extremities were observed by the concurrent physical examiners.     

In May 2011, a VA contract physician noted the Veteran's report of the onset of left wrist pain in 2006 while performing pushups.  He reported that he developed a cyst in the left wrist and underwent surgery in 2008.  He reported that he was now unable to exert force in the affected area.  The Veteran reported moderate left wrist pain, stiffness, and swelling with flare-ups four times per week and prevented lifting weights and performing pushups.  On examination, the physician noted a linear scar of 1.0 by 0.1 centimeters on the left wrist with no limitation of function.  The physician examined both wrists and noted a full range of normal motion with no additional loss of function on repetition.  There was tenderness on the volar ulnar aspect of the left wrist but no instability swelling effusion, weakness, heat, or deformity.  There was no decreased strength dexterity or range of motion of the fingers of either hand.  The physician made some confusing notations regarding whether an X-ray was obtained, but in two places she noted that an X-ray was normal. 

In May 2012, the same physician noted a review of the claims file and summarized the results of the treatment of the left wrist in service in September 2007 which the physician characterized as a sprain.  The physician found that the left wrist sprain noted in service resolved because there were no further records of treatment for the left wrist and because the Veteran denied symptoms on examinations in September 2008 and January 2009 examinations.  

In August 2012, the RO denied service connection for a left hand disorder noting only that there was no link between a left hand injury and military service.  

The Board finds that the VA examinations in May 2011 and May 2012 are adequate because the same examiner noted a review of the entire history, summarized the relevant treatment records, considered the Veteran's lay statement and symptoms, and performed a detailed examination of both wrists and hands.  The examination showed a full range of active motion so that passive motion would also be full.  The physician also assessed grip strength.  
 
The Board finds that service connection for a general left hand or wrist disorder is not warranted because the weight of competent evidence is that the Veteran does not have a general left wrist or hand disability and did not have a disability at any time during the period of the appeal.  The Veteran is competent to report in May 2011 that he experienced moderate left wrist pain, stiffness, and swelling with flare-ups four times per week and was prevented from lifting weights and performing pushups.  However, his reports warrant low probative weight because the clinical examination on that date did not show any abnormalities to warrant a diagnosis.  The medical examiners' opinions are entitled to more weight because of their expertise in evaluating hand disorders.  A symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Thus, service connection is not warranted for a general left wrist or hand disability.  The record, however, does show that the Veteran has a residual scar from removal of a cyst of the left wrist.  The service treatment records do not document that the Veteran underwent surgery for the cyst in 2008 as claimed by the Veteran; however, the service treatment records do show that an examination was positive for a small mass in the left wrist.  In light of the foregoing, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection is warranted for residual scar from removal of a cyst of the left wrist.  

      (CONTINUED ON NEXT PAGE) 












ORDER

Service connection for traumatic brain injury is granted.

Service connection for three scars of the head and face is granted.

Service connection for residual scar from removal of a cyst of the left wrist is granted.

Service connection for a left hand disorder other than residual scar from removal of a cyst of the left wrist is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


